Citation Nr: 0720155	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-32 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1970 to October 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), by 
which the RO denied entitlement to the benefits sought 
herein.

In May 2006, the Board remanded the claim for additional 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.

Subsequent to the Board remand, there remained three issues 
on appeal.  However, in January 2007 the RO granted service 
connection for rheumatoid arthritis, to include ulnar 
deviation of bilateral hands, and multiple rheumatoid 
deformities including tailor's bunions, hammertoes, and 
metatarsalgia, with a disability evaluation of 40 percent, 
effective August 18, 2003.  In that same rating decision, the 
RO granted service connection for bilateral flat and pronated 
foot deformity, claimed as bilateral foot condition, with a 
disability evaluation of 30 percent, effective August 18, 
2003.  


FINDING OF FACT

The veteran's psychiatric disorder is not related to service, 
and did not first manifest during service or within a year of 
separating from service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may the incurrence of a psychosis 
be presumed. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to service connection for a psychiatric disorder.  
The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements and testimony 
before the undersigned during a January 2006 Board hearing, 
VA compensation and pension examination reports, and private 
and VA medical records.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Factual Background

Initially, it is noted that no psychiatric conditions were 
noted during his February 1970 service induction examination, 
and the veteran did not complain of nervous trouble of any 
sort.  In May 1971, the veteran sought treatment for 
"pressure" in his head, paranoia, and vivid nightmares.  On 
examination, he referred to a history of marital 
difficulties.  After a telephone conversation with his wife, 
the veteran withdrew and became agitated and destructive.  
The veteran was medically evacuated for treatment of acute, 
severe, paranoid schizophrenia. His symptoms included 
hyperactivity, ideas of reference, blunted affect, and a 
disassociative state.  

In June 1971 the veteran was admitted to the hospital with 
the chief complaint of "trouble with my wife."  The 
examiner noted that the veteran's service history was 
satisfactory until the disagreement with his wife. The 
veteran thereafter became depressed, drank a good deal of 
alcohol, and was then brought to the hospital in an agitated 
and hyperactive condition.  The veteran denied psychotic 
symptoms and improved rapidly on small doses of medication.  
On examination the veteran was friendly, cooperative, and 
alert with minimally depressed mood and good affect.  The 
veteran's treating physician diagnosed acute situational 
reaction, manifested by depression, alcoholic intoxication 
and agitation.  The veteran's condition was treated and 
improved.  The veteran did not complain of any psychiatric 
symptoms at separation from service in August 1971.  No 
psychiatric conditions were noted during the physical 
examination. 

A VA compensation and pension examination was performed in 
February 1974, at which time the veteran complained of 
nervousness, difficulty sleeping, and headaches. On 
examination, the veteran was well-developed, well nourished, 
and presented a neat appearance.  The examiner noted that the 
veteran was initially pleasant during the interview; however, 
he became irritated, angry and sarcastic with attempts to 
question him more closely.  The examiner concluded that any 
mild tension the veteran was experiencing was related to 
situational factors.  No neuropsychological disease was 
diagnosed.  The veteran underwent an Army National Guard 
physical examination in March 1996, at which time he did not 
complain of psychiatric symptoms.  

In July 2002 the veteran complained of stress and trouble 
sleeping.  He referred to frequent crying spells, disrupted 
sleep, some increase in his weight, and vague chest pain.  
The veteran's physician noted that his affect was clearly 
flat, although no tearfulness was noted. A diagnosis of 
prolonged grief reaction was reached.  The veteran sought 
treatment for continued depression and anxiety in September 
2002.  He reported difficulty with his adult children living 
at home and continued grief over the loss of his wife. His 
physician diagnosed adult stress with mixed symptoms.  In 
February 2003 the veteran reported continued crankiness, 
irritability, and despair. He was poorly motivated and 
experienced disturbed sleep.  His physician noted that his 
affect was somewhat flattened, with no spontaneous smiling, 
animation or tremor.  The veteran was a little slow to 
respond to questions.  His physician diagnosed depression, 
probably secondary to his chronic pain. 

The veteran underwent a VA mental disorders examination in 
December 2003.  He complained of depression, memory problems, 
and nightmares of being stabbed in the back with a bayonet.  
On examination, he displayed significant anxiety and 
dysphoria.  His eye contact was limited and his speech was 
occasionally disfluent.  The February 2004 supplemental 
opinion report noted difficulty determining whether the 
veteran's in-service diagnosis of schizophrenia was correct. 
The examiner diagnosed major depressive disorder, single 
episode.  The examiner did not see any in-service symptoms 
that could be related to the veteran's current depressive 
disorder. 

Pursuant to the May 2006 Board remand, the veteran underwent 
a VA mental disorders examination October 2006.  He reported 
difficulty sleeping through the night and continued 
nightmares.  On examination, the veteran was cooperative, but 
immediately became angered and remained agitated throughout 
the examination.  His mood was angry and his affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight.  No loosening of 
associations were noted, nor was there any confusion.  The 
veteran's memory was intact and he was oriented in all 
spheres.  He did not complain of hallucinations and no 
delusions were observed.  The examiner diagnosed depressive 
disorder, not otherwise specified. 

After review of the veteran's service medical records, the 
examiner noted that the veteran was diagnosed with two 
differing psychiatric conditions during service.  The 
examiner noted that there was very little documentation of 
the episodes noted in service and questioned whether the 
veteran would meet current diagnostic criteria for 
schizophrenia.  The examiner noted that the veteran was a 
very poor historian with regard to the frequency of his 
depressive symptoms or the length of time he has been 
depressed.  Although the veteran stated that he has been 
continually depressed since service, the examiner noted that 
there are no medical records in support of this contention. 
The examiner concluded that he was unable to determine 
whether the veteran's current depressive disorder is related 
to the symptoms treated in service without resorting to 
speculation. 

Analysis

The medical evidence of record reflects a current diagnosis 
of a psychiatric disability, manifested by depression and 
anxiety.  Service medical records indicate the veteran sought 
treatment for acute, severe, paranoid schizophrenia and acute 
situational reaction.  The medical evidence of record 
indicates the veteran was not diagnosed with a psychiatric 
disability at separation from service.  Further, a psychosis 
did not manifest to compensable degree within one year of 
separation from service, therefore, service connection may 
not be presumed.  38 C.F.R. § 3.309(a).  The evidence of 
record does not reflect treatment for a chronic psychiatric 
condition until approximately 2002, more than thirty years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Also of record are February 2004 and October 2006 VA medical 
opinion statements.  After review of the veteran's claims 
folder, the VA examiner concluded he was unable to determine 
whether the veteran's current depressive disorder is related 
to the symptoms treated in service without resorting to 
speculation.  There is no contradictory opinion of record 
relating the veteran's disability to service.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claim for service connection 
may be granted. The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Despite a diagnosis of a current disability and 
treatment for psychiatric complaints during service; the 
criteria for a grant of service connection have not been met.  
There is no current medical opinion relating the veteran's 
psychiatric disability to active service.  The preponderance 
of evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for conjunctivitis must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated September 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Notice regarding the criteria for assignment of disability 
ratings and effective dates of disability benefits was 
provided in correspondence dated June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private and VA medical records.  
The veteran underwent VA compensation and pension 
examinations in December 2003 and October 2006, and a 
supplemental opinion was obtained in February 2004.  The 
veteran testified before the undersigned Acting Veterans Law 
Judge in January 2006.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 




ORDER

Entitlement to service connection for a psychiatric condition 
is denied. 




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


